—Appeal from an order of Family Court, Ontario County (Harvey, J.), entered January 19, 2001, which dismissed the petition for modification of an order suspending petitioner’s visitation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking modification of an order suspending her visitation with her daughter. Family Court properly dismissed the petition. The evidence supports the court’s determination that petitioner did not fully comply with the terms and conditions of the prior *940order. A court may direct a parent “to obtain counseling or therapy, as one of the aspects of a custody or visitation order, if such intervention will best serve the [child’s] best interests” (Gadomski v Gadomski, 256 AD2d 675, 677; see Matter of Mongiardo v Mongiardo, 232 AD2d 741, 743) and it may, as here, suspend a parent’s visitation rights until completion of such counseling or therapy (see Matter of Ashkar v Ashkar, 278 AD2d 924; Gadomski, 256 AD2d at 677). Contrary to the contention of petitioner, in dismissing the petition with prejudice the court did not thereby prohibit her from seeking modification of the order upon a showing of changed circumstances. We have reviewed petitioner’s remaining contentions and conclude that they are without merit. Present — Pine, J.P., Wisner, Hurlbutt, Scudder and Burns, JJ.